UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 3, 2014 MIKROS SYSTEMS CORPORATION (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware State or Other Jurisdiction of Incorporation of Organization) 000-14801 (Commission File Number) 14-1598200 (IRS Employer Identification Number) 707 Alexander Road Building 2, Suite 208 Princeton, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (609) 987-1513 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On April 3, 2014, Mikros Systems Corporation (the “Company”) issued a letter to its shareholders which will be posted on its website at www.mikrossystems.com. A copy of the shareholder letter is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. The information contained in this Item 7.01 of this Current Report on Form 8-K and in the accompanying exhibit incorporated by reference herein shall not be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. This information, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section or Sections 11 or 12(a)(2) of the Securities Act of 1933. Item 9.01Financial Statements and Exhibits (d) Exhibits. The following exhibit is furnished with this Current Report on Form 8-K: No. Description Letter dated April 3, 2014 addressed to the shareholders of Mikros Systems Corp. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIKROS SYSTEMS CORPORATION Dated: April 3, 2014 /s/ Thomas J. Meaney Thomas J. Meaney President
